DETAILED ACTION
This action is pursuant to the claims filed on 12/14/2020. Claims 1-8 and 10-21 are pending. A first action on the merits of claims 1-8 and 10-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/14/2020 is sufficient to overcome the rejection of claims 1-8 and 10 based upon the Wegner (U.S. Patent No. 5,468,366) reference applied under 35 U.S.C. 103.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coated ECG electrode with the first, second, and third layers as claimed in claims 11-21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims are directed to ECG electrodes without any recitations directed to closed-loop control of insulin infusion or autonomic nervous system modulation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “wherein the coated ECG electrodes are combined with silver colloidal metal particles in liquid or a gel”. The structural relationship between the silver colloidal metal particles and the coated ECG electrode is unclear given the use of the term “combined”. It is unclear if “combined” is intended to be interpreted as simply “coated” or if “combined” is intended to claim the ECG electrodes and silver colloidal metal particles are chemically combined at the molecular level (e.g., during the manufacturing process). Applicant’s specification discloses the colloidal metal as being applied “directly to the bio-potential electrodes” to provide impedance matching as disclosed in paragraphs [0084 & 0144] (i.e., the bio potential electrodes are coated with the colloidal metal, not combined with the colloidal metal). For examination purposes, the term “combined” will be interpreted to as “coated”. Claims 2-8, 10-21 inherit this deficiency. 
Claim 11 recites the limitation “the coated ECG electrode” in line 6. It is unclear which of the coated ECG electrodes this limitation is directed to. Alternatively, it is unclear if this limitation intends to claim “the coated ECG electrodes”. For examination purposes, this limitation will be interpreted to read “the coated ECG electrodes”. Claims 12-20 inherit this deficiency.
Claim 11 recites the limitation “the ECG electrode comprises a plurality of layers comprising a first layer, a second layer, and a third layer…”. The structural relationship between the first sub-electrode, second sub-electrode, and silver colloidal metal particles recited in parent claim 1 and the first, second, and third layers of claim 11 is unclear. For examination purposes, the first, second, and third layers will be interpreted to be layers of each respective sub-electrode 
Claim 11 recites the limitation “the ECG electrode comprises a plurality of layers comprising a first layer, a second layer, and a third layer … wherein the first layer is optional…” in lines 2-4. This limitation positively recites the first layer as being part of the plurality of layers and then later claims the first layer as an optional layer. As such, it is unclear whether or not the first layer is required to read on the limitations of claim 1. For examination purposes, this limitation will be interpreted to read “the ECG electrode comprises a plurality of layers comprising a second layer, a third layer, and optionally a first layer”. See MPEP 2173.05(h)II for further clarification of the use of “optionally”. Claims 12-20 inherit this deficiency.
Claim 13 recites the limitation “wherein the primer electrode comprises Ag/AgCl”. The relationship between the primer electrode of the second layer and the third layer comprising an electrode material configured for impedance matching is unclear.  Paragraphs [0083-0085 & 0143-0145] of the instant specification clearly disclose the Ag/AgCl as being a third layer optimizing the primer layer of the second layer for impedance matching. As such, it is unclear what the third layer is directed to in the event that “the primer electrode comprises Ag/AgCl”. Furthermore, the relationship between the third layer and the silver colloidal particles of claim 1 are unclear.
Claim 15 recites the limitation “wherein the third layer is configured to be a disposable tape” and is dependent from claim 11 reciting “the third layer comprises an electrode material and is configured for impedance matching between the coated ECG electrode and a measuring objective”. It is unclear how a disposable tape is configured to be an electrode material capable of providing impedance matching. Applicant’s specification provides a disclosure for alternate 
Claim 16 recites the limitation “wherein the primer electrode further comprises a noble colloidal metal suspended in a liquid…”. Given the further limitation of the primer electrode, the relationship between the primer electrode of the second layer and the third layer is unclear. Paragraphs [0083-0084 & 0143-0144] of the instant specification clearly disclose the colloidal metal as being the third layer optimizing the electrode material of the primer layer for impedance matching. As such, it is unclear what the third layer is directed to in the event that the primer layer “further comprises a noble colloidal metal suspended in a liquid…”. Furthermore, the relationship between “a noble colloidal metal suspended in a liquid” of claim 16 and “silver colloidal metal particles in a liquid or a gel” of claim 1 is unclear. For examination purposes, this limitation will be interpreted to as the third layer comprising the silver colloidal metal particles in a liquid or a gel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer (U.S. PGPub No. 2011/0066011) in view of Nemeh (U.S. PGPub No. 2014/0093832).
Regarding claim 1, Fleischer teaches a device comprising electrocardiogram (ECG) electrodes (see device of Fig 4) comprising at least a first sub-electrode and a second sub-electrode (Fig 4 ECG electrodes); wherein the first sub-electrode and the second sub-electrode are separately addressable (see Fig 4); wherein the first sub-electrode and the second sub-electrode are separated by an insulating portion (Fig 4 electrodes separated by interface and controls); wherein the device is configured to collect ECG data from a person's body part in contact with both the first sub-electrode and the second sub-electrode (Fig 4 ECG electrodes collect ECG data); wherein the first sub-electrode and the second sub-electrode are an integral part of the device (See Fig 4). 
Fleischer fails to teach wherein the ECG electrodes are combined with silver colloidal particles in a liquid or a gel.
In related prior art, Nemeh teaches a similar system for enhancing electrical current between a subject and an electrode wherein a silver colloidal gel is used to coat the electrode to advantageously decrease a resistance on the skin surface to provide impedance matching ([0084]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fleischer in view of 
 Regarding claim 10, the Fleischer/Nemeh combination further teaches wherein the device is configured to make one or more measurements wherein the one or more measurements comprise ECG measurements (Fig 3, device can use ECG measurments in a closed loop system to test for autonomic neuropathy).
Regarding claim 21, the Fleischer/Nemeh combination further teaches wherein the device is configured to be a component of a closed-loop system that is configured to be calibrated via one or more measurements (Figs 5-6 and [0056-0058], a closed loop guides a user to determine pressure and guides the user to breathe at a correct pressure).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer in view of Nemeh as applied to claim 1, and in further view of Balda (U.S. PGPub No. 2014/0336491).
Regarding claim 2, the Fleischer/Nemeh combination teaches the device of claim 1 as stated above. Fleischer further teaches the first and second sub-electrodes electrically connected to a point of care device (See Fig 4, electrodes connected to cable, controls, processing unit, UI, and display).
Fleischer/Nemeh fail to explicitly teach the electrical contacts configured to electrically connect the first sub-electrode and the second sub-electrode to a point of care device.
In similar electrode device prior art, Balda teaches a similar device (See Fig 3A) comprising electrical contacts configured to electrically connect the first and second sub-electrodes to a point of care device (Fig 3E and 6, [0042]; electrical connections 355 and 360 .
Claims 3, 6-7, 11, 13-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer in view of Nemeh as applied to claim 1, and in further view of Banet (U.S. PGPub No. 2008/0077026).
Regarding claim 3, in view of the combination of claim 1 above, the Fleischer/Nemeh combination fails to teach wherein the first and second sub-electrodes comprise an electrically conductive film on an electrically insulating substrate.
In related prior art, Banet teaches a similar device comprising an electrocardiogram (ECG) electrode 
Regarding claim 6, the Fleischer/Nemeh combination teaches the device of claim 1 as stated above, Fleischer further teaches the sub-electrodes having a partially cylindrical outer surface (see Fig 4).
Fleischer is silent to the structure of the sub-electrodes and thus fails to teach wherein the first and second sub-electrodes comprise partial cylindrical films.
In related prior art, Banet teaches a similar device comprising an electrocardiogram (ECG) electrode (Fig 1 sensor 20 and electrodes 23a-c; [0031] “a sensor 20 that measures … ECG”) wherein the electrodes comprise an electrically conductive film on an electrically insulating substrate with other conductive layers to form the electrode (Fig 2 and [0036], metal pad (thin silver film) deposited on substrate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-electrodes of Fleischer in view of Nemeh and Banet to incorporate the thin partially cylindrical films underlying the electrode structure to arrive at the device of claim 6. Doing so would have been obvious to one ordinary skill in the art to provide an ECG electrode with first and second layers on a substrate to yield the predictable result of an ECG electrode capable of acquiring signals from a subject ([0031 & 0036]).
Regarding claim 7, in view of the combination of claim 1 above, the Fleischer/Nemeh combination fails to teach wherein the first sub-electrode and the second sub-electrode comprise a film of AgCl supported on a substrate with an adhesive in between.
However, Banet teaches a similar device comprising an electrocardiogram (ECG) electrode (Fig 1 sensor 20 and electrodes 23a-c; [0031] “a sensor 20 that measures … ECG”) wherein the electrode comprises a film of AgCl supported on a substrate with an adhesive in between (Fig 2 and [0036], Ag/AgCl film supported on substrate via intervening thin silver film 
Regarding claims 11 and 13-14, the Fleischer/Nemeh combination teaches the electrode having a third layer comprising an electrode material configured for impedance matching between the ECG electrode and a measuring objective (Nemeh [0084]) as described in the combination of claim 1 above.
Fleischer is silent to the structure of the sub-electrodes comprising comprising of plurality of layers comprising a first layer, a second layer and a third layer wherein the first and second layer comprises a metallic material, wherein the first layer is optional and configured to bond to a housing of the device the second layer comprises a primer electrode.
In related prior art, Banet teaches a similar device comprising an electrocardiogram (ECG) electrode (Fig 1 sensor 20 and electrodes 23a-c; [0031] “a sensor 20 that measures … ECG”) comprising of plurality of layers comprising a first layer, a second layer and a third layer (Fig 2 and [0036], metal pad, AgCl film, conductive gel make up first, second, and third layer respectively), wherein the first and second layer comprises a metallic material (Fig 2 and [0036]), wherein the first layer is optional and configured to bond to a housing of the device ([0036] metal pad is bonded to foam housing 21 of sensor 20); the second layer comprises a primer electrode ([0036] AgCl film) wherein the primer electrode comprises Ag/AgCl ([0036] second layer is an Ag/AgCl film). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of each sub-electrode of Fleischer in view of Nemeh and Banet to incorporate the first and second layers to arrive at the device of claim 11 and 13-14. Doing so would have been obvious to one ordinary skill in the art to provide an ECG electrode with first and second layers on a substrate to yield the predictable result of an ECG electrode capable of acquiring signals from a subject ([0031 & 0036]).
Regarding claim 16, the Fleischer/Nemeh/Banet combination as established in claim 11 teaches a noble colloidal metal suspended in a liquid or other conducting material or a combination of the noble colloidal metal and chloride (Nemeh [0084]).
Regarding claim 17, Fleischer teaches the device incorporated into a material (see Fig 4).
However, Fleischer fails to disclose any specific material that the device is incorporated into.
Banet further teaches wherein the device is further configured to be incorporated or embodied into any material comprising metal, foam rubber, textile, or plastic (Fig 2 device is embodied into a foam substrate 21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fleischer in view of Nemeh and Banet to incorporate the device into any material such as rubber. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable and expected result of providing the device with an insulating base/housing material not intended to conduct or deliver electrical current.
Regarding claim 18, the Fleischer/Nemeh/Banet combination further teaches wherein the device is configured to be an integral part of an apparatus for acquiring a signal related to an autonomic nervous system (Fleischer Fig 4 ECG electrodes; ECG is a signal related to the autonomic nervous system).
Regarding claim 19, the Fleischer/Nemeh/Banet combination further teaches f wherein the device is configured to be disposable (Fleischer device is capable of being disposed).
Regarding claim 20, he Fleischer/Nemeh/Banet combination further teaches wherein the device is configured to be used in applications of biological electrode systems or configured to be integrated into exercise equipment or controllers or video game consoles (Fleischer fig 4, device is integrated into applications of biological electrode systems incorporating ECG, blood pressure, squeeze pressure, and exhale pressure; see also Figs 5-9).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer in view of Nemeh, in view of Banet as applied to claim 3, and in further view of Balda.
Regarding claims 4-5, the Fleischer/Nemeh/Banet combination teaches the device of claim 3 as stated above.
Fleischer fails to teach the material of insulating substrate and that the insulating portion is a portion of the substrate not coated with the conductive film.
Balda teaches a similar device (see Fig 3a-c) wherein the electrically insulating substrate is plastic (Fig 3A and [0041], housing 300 is a rigid plastic and is the insulating substrate of electrodes 305/310) and wherein the insulating portion is a portion of the electrically insulating substrate not coated with an electrically conductive film (Fig 3A and [0041], housing 300 is plastic substrate not coated with the electrode material of 305/310). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode and insulating portion of Fleischer in view of Wegner and Banet to incorporate the insulating plastic substrate not coated with an . 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer in view of Nemeh, in view of Banet as applied to claim 7, and in further view of Brydon (U.S. PGPub No. 2003/0045806).
Regarding claim 8, the Fleischer/Nemeh/Banet combination teaches the device of claim 7 as stated above.
Fleischer/Nemeh/Banet fail to teach wherein the adhesive is a layer of copper.
In related electrode prior art, Brydon teaches the use of a copper adhesive tape ([0105]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Fleischer in view of Nemeh, Banet, and Brydon to incorporate the copper adhesive in between the AgCl film and the substrate to arrive at the device of claim 8. Doing so would be a simple substitution of one well-known metal layer for another well-known metal layer to yield the predictable result of an electrically conductive adhesive to secure a connection of a AgCl film to a substrate (Banet [0036] and Brydon [0105]).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer in view of Nemeh, in view of Banet as applied to claim 11, and in further view of Virtanen (U.S. PGPub No. 2012/0157807).
Regarding claim 12
Fleischer/Nemeh/Banet fails to teach wherein the first layer comprises Cu.
However, in similar electrode prior art, Virtanen teaches a similar electrode (Fig 1 biomedical sensor) with a similar first layer comprising Copper (Fig 1 and [0021], electrode layer 11 can be copper, silver, or silver/silver chloride). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Fleischer in view of Nemeh, Banet and Virtanen to incorporate the copper first layer as taught by Virtanen. Doing so would have been a simple substitution of one well-known conductive material for another well known conductive material to yield the predictable result of an electrically conductive first layer of a bio-potential electrode ([0021]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer, in view of Nemeh, in view of Banet as applied to claim 11, and in further view of Ferrari (U.S. Patent No. 5,265,579).
Regarding claim 15, the Fleischer/Nemeh/Banet combination teaches the device of claim 11 as stated above.
Fleischer/Nemeh/Banet fail to teach wherein the third layer is configured to be a disposable tape.
In related electrode prior art, Ferrari teaches a similar bio-potential electrode (Fig 1 electrode 10) with a conductive disposable tape comprising metal (Col 6 lines 48-57). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third layer of Banet in view of Cory and Ferrari to incorporate a disposable conductive tape configured for impedance matching to arrive at the device of claim 15. Doing so would advantageously provide an adhesion function to the third .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1-8 and 10-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nemeh teaching a silver colloid gel for an electrode to advantageously decrease resistance of a target surface of a subject ([0084]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794